Citation Nr: 0402863	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-10 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar strain with disc disease at multiple levels and left 
lumbar radiculopathy, currently evaluated as 60 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1946, from February 1947 to February 1957, and from 
September 1957 to July 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 decision by the RO in Newark, New 
Jersey which denied an increase in a 40 percent rating for 
lumbosacral strain with osteoarthritis.  A hearing was held 
before an RO hearing officer in May 1999.  In a July 1998 
rating decision, the RO granted a 60 percent rating for 
lumbar strain with disc disease at multiple levels and left 
lumbar radiculopathy.


REMAND

The Board notes that during the pendency of this appeal, the 
VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has reported receiving VA medical treatment in 
May 2001.  Records of such treatment are not on file, and 
must be obtained prior to Board review.  38 U.S.C.A. 
§ 5103A(b) (West 2002); See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The RO has rated the veteran's service-connected back 
disability under Diagnostic Code 5293.  The rating criteria 
for intervertebral disc syndrome under Diagnostic Code 5293 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  

The RO considered the revised rating criteria in the June 
2003 supplemental statement of the case.  However, since that 
time, the rating criteria for the spine have again been 
amended, effective September 26, 2003.  See Fed. Reg. 51454-
51458 (August 27, 2003) (to be codified as amended at 38 
C.F.R. § 4.71a, Codes 5235 to 5243, and Plate V).  The RO 
should consider the amended criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome.  In light of the foregoing, the case is remanded to 
the RO for the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, supra.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a back disability 
since April 2001.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.  In particular, 
the RO should attempt to obtain VA 
medical records dated from May 1, 2001 to 
the present.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the severity of 
the veteran's service-connected 
lumbosacral spine disability.  The 
examination report should include the 
following:

a.  Any tests, including an 
electromyogram (EMG) and nerve 
conduction studies (NCS), deemed 
necessary should be performed.  
Range of motion studies should be 
performed, and the examiner is 
requested to state the normal range 
of motion of the lumbosacral spine.  
The examiner should identify and 
assess any objective evidence of 
pain.  The examiner should indicate 
whether the veteran has ankylosis of 
the spine.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  If neurological involvement is 
identified, the examiner is 
requested to identify the nerve(s) 
involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether 
the degree is moderate, moderately 
severe, or severe.  The examiner 
should also provide an opinion 
concerning the impact of the 
disability on the veteran's ability 
to work.

4.  The RO should then re-adjudicate the 
claim for an increased rating for a 
service-connected lumbosacral spine 
disability, with consideration of the 
revised rating criteria of Diagnostic 
Code 5243.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case which incuded the revised rating 
criteria, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




